Filed pursuant to Rule 424(b)(3) File No. 333-153862 Grant Park Fund April 2010 Update May 20, Supplement dated May 20, 2010 to Prospectus dated April 1, 2010 Class AprilROR YTD ROR Net Asset Value Net Asset Value per Unit A 1.8% -1.9% $65.1M $1,398.78 B 1.7% -2.1% $653.5M $1,199.05 Legacy 1 1.8% -1.4% $6.0M $952.26 Legacy 2 1.7% -1.5% $5.3M $949.64 Global 1 1.5% -2.3% $7.9M $935.01 Global 2 1.5% -2.4% $14.2M $930.42 Global 3 1.3% -3.0% $83.8M $911.17 ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES Fund Announcements Effective April 1, 2010 Grant Park Fund’s new prospectus is available and contains several updates, including the addition of Amplitude Capital International Ltd as a trading advisor. You can read the new prospectus on our website at www.grantparkfunds.com/sec. Sector Commentary Agriculturals/Softs:Increased international demand for U.S. grains drove corn, wheat, and soybean markets higher.Improved production forecasts for Brazil and India put pressure on the sugar markets, moving prices nearly 10% lower.A dispute between Russia and China concerning poultry increased demand for U.S. pork products and drove lean hogs prices up throughout the month. Currencies: Increased risk-aversion caused by the financial turmoil in Europe moved the U.S. dollar higher against counterparts.Ongoing concerns about the creditworthiness of several smaller European nations weighed heavily on the euro and Swiss franc.In New Zealand, strong prospects for economic growth drove the New Zealand dollar higher. Energy:Optimism regarding the U.S. economy led to gains in the crude oil markets.The Energy Information Agency (EIA) reported larger-than-expected draws on U.S. inventories and added to crude oil’s rally.In the natural gas markets, EIA also reported a reduction in U.S. natural gas rigs, creating a lift in prices. Equities:Positive economic indicators, including stronger U.S. home sales in March and improving employment conditions, prompted gains in the U.S. equity markets.Better-than-expected earnings projections from several key North American firms also moved equities higher.Asian equity markets declined as investors liquidated positions over concerns the upcoming changes in Chinese lending policy will slow economic growth in the region. Fixed Income:Weakness in the global equity markets drove fixed-income prices higher in April.U.S. Treasury markets rallied as demand for safe-haven assets increased after Standard and Poor’s downgraded Portuguese and Greek debt. Metals:Short-term dollar weakness and increased risk aversion increased demand for gold and moved prices higher.Base metals prices generally moved lower as speculators viewed Europe’s economic situation as an indicator of a slowing global economic recovery. Sincerely, David Kavanagh President Enclosures Daily fund performance and weekly commentaries are available on our website at www.grantparkfunds.com. PAST PERFORMANCE IS NOT INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE NOR SHALL THERE BE ANY SALE OF SECURITIES IN ANY JURISDICTION IN WHICH AN OFFER, SOLICITATION OR SALE WOULD BE UNLAWFUL PRIOR TO REGISTRATION OR QUALIFICATION UNDER THE SECURITIES LAWS OF ANY SUCH JURISDICTION OFFERING BY PROSPECTUS ONLY. Account Statement (Prepared from books without audit) For the month ended April 30, 2010 STATEMENT OF INCOME Trading Income (Loss) Month to Date Total Year to Date Total Realized Trading Income (Loss) $ 17,682,835 $ -14,644,395 Change In Unrealized Income (Loss) 2,128,813 18,511,098 Brokerage Commission -597,497 -2,153,426 Exchange, Clearing Fee and NFA Charges -39,502 -156,553 Other Trading Costs -424,592 -1,734,914 Change in Accrued Commission -1,532 -29,007 Net Trading Income (Loss) 18,748,525 -207,197 Other Income Month to Date Total Year to Date Total Interest, U.S. Obligations $ 482,219 $ 1,051,157 Interest, Other -56,999 505,281 U.S. Government Securities Gain (Loss) 0 0 Total Income (Loss) 19,173,745 1,349,241 Expenses Month to Date Total Year to Date Total Management Fee $ 0 $ 0 Incentive Fee 317,696 558,748 Operating Expenses 177,187 678,983 Organization and Offering Expenses 201,470 769,720 Brokerage Expenses 4,351,102 16,804,909 Total Expenses 5,047,455 18,812,360 Net Income (Loss) $ 14,126,290 $ -17,463,119 Statement of Changes in Net Asset Value Month to Date Total Year to Date Total Beginning Balance $ 812,258,470 $ 831,270,498 Additions 18,640,512 59,438,566 Net Income (Loss) 14,126,290 -17,463,119 Redemptions -9,125,350 -37,346,023 Balance at APRIL 30, 2010 $ 835,899,922 $ 835,899,922 PERFORMANCE SUMMARY BY CLASS Class Net Asset Value per Unit Units Net Asset Value ROR – Month to DateROR – Year to Date A $1,398.778 46,550.28912 $65,113,507 1.80% -1.85% B $1,199.053 545,041.45647 $653,533,816 1.74% -2.07% Legacy 1 $952.255 6,344.62975 $6,041,707 1.77% -1.44% Legacy 2 $949.642 5,550.82821 $5,271,299 1.72% -1.54% Global 1 $935.008 8,495.44441 $7,943,310 1.52% -2.28% Global 2 $930.423 15,246.61993 $14,185,800 1.50% -2.43% Global 3 $911.168 91,981.39321 $83,810,483 1.33% -3.03% To the best of my knowledge and belief the information contained herein is accurate and complete. David Kavanagh, President For Dearborn Capital Management, LLC General Partner of Grant Park Futures Fund, Limited Partnership
